IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41186
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VELMA SEGOVIA-VASQUEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. L-98-CR-395-1
                       --------------------
                          August 10, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Velma Segovia-Vasquez appeals from her convictions for

conspiring to possess with the intent to distribute in excess of

five kilograms of cocaine, and possessing in excess of five

kilograms of cocaine with the intent to distribute, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846.   She argues that

the evidence was insufficient to support the jury’s verdicts.

Our review of the record and of the arguments and authorities

convinces us that no reversible error was committed.   The

evidence was not insufficient.   See United States v. McCarty, 36


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-41186
                               -2-

F.3d 1349, 1358 (5th Cir. 1994).

     AFFIRMED.